DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 15, 2021. Amendments to claims 8 and 15 and cancellation of claims 1-7, 9-11, 14 and 17-20 has been entered. Claims 8, 12, 13, 15 and 16 are pending and have been examined. Rejections under 35 U.S.C. § 103 are withdrawn in view of the amendments. The rejections and response to arguments are stated below. 
Specification
2.    The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
3.    The specification is objected to under 35 U.S.C. § 112 (a) as failing to support the subject matter set forth in the claims. The specification, as originally filed does not provide support for the invention as now claimed.
          The test to be applied under the written description portion of 35 U.S.C. § 112 (a), is whether the disclosure of the application as originally filed reasonably conveys to the artisan that the inventor had possession at that time of later claimed subject matter. Vas-Cat,  Inc. v. Mahurkar, 935 F. 2d 1555, 1565, 19 USPQ2d 111, 1118 (Fed. Cir. 1991), reh'rg denied  (.Fed. Cir. July 8, 1991) and reh'rg, en banc, denied (Fed. Cir. July 29, 1991).
          Claim 8 includes the limitation “apply artificial intelligence that corroborates the message using sentiment analysis” (emphasis added). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 8 is rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the claimed limitations as discussed in the objections to specification above. There is no description, in the original specification, in full, clear, concise, and exact terms of the artificial intelligence performing the recited function of “applying artificial intelligence that corroborates the message using sentiment analysis” in the claim. (See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention). The only reference to artificial intelligence, in the original specification, is in paragraphs [0058] and [0060] that states “[0058] In some embodiments, the system may include machine learning and artificial intelligence algorithms. For example, an alert may be triggered each time a link (or donee message) is forwarded. The alerts may identify a location of a connected device that forwarded the link. The alerts may identify a location of a connected device that attempts to access the webpage” and “[0060] Based on the locations, the machine learning and artificial intelligence algorithms of the system may generate a circulation flow for the link. Based on the circulation flow, the algorithms may identify connected devices that should or should not receive access to the webpage via the link.” (emphases added). Hence, there is no written description in the original specification that states in full, clear, concise, and exact terms that the claimed function of “corroborating the message using sentiment analysis” is indeed performed by applying artificial intelligence. Similar reasoning and logic apply to the dependent claims. Dependent claims 12, 13, 15 and 16 are also rejected by virtue of dependency on a rejected independent claim. 	
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

7.	Claims 8, 12, 13, 15 and 16 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitations “an excluded mobile device configured to… embed at least one identifier associated with the excluded device in the message and thereby lock the message such that when the message is viewed on the destination mobile device, the message cannot be transmitted to the excluded mobile device… the source mobile device is within a predetermined distance of an excluded mobile device” (emphases added). It is not clear if the “excluded mobile device” and “excluded device” are referring to the same device or different devices. It is not clear in the limitation “hides the input from being displayed in the digital wallet application when….” the Applicants had intended it to be “is configured to hide the input from being displayed in the digital wallet application when…” (emphases added). Clarification is required. Dependent claims 12, 13, 15 and 16 are rejected based on similar reasoning and rationale and also by virtue of dependency on a rejected claim. For the purposes of examination, the Examiner has interpreted the “excluded mobile device” and “excluded device” to be the same device. 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system for securing information routed between mobile devices on a network which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
In the instant case, claim 8 is directed to a system. 
	The limitations of “a source mobile device configured to transmit and receive data on the network; a destination mobile device configured to transmit and receive data on the network; 
an excluded mobile device configured to transmit and receive data on the network; and a secure application configured to: formulate a message at the source mobile device; embed at least one identifier associated with the excluded device in the message and thereby lock the message such that when the message is viewed on the destination mobile device, the message cannot be transmitted to the excluded mobile device; apply artificial intelligence that corroborates the message using sentiment analysis; transmit the message over the network to the destination mobile device; disable the destination mobile device from copying the message when the message is displayed on the destination mobile device by: hiding display of a cursor when the locked message is being viewed on the destination mobile device; and disabling a capability of the destination mobile device to capture a screenshot of the message: prompt the destination mobile device to formulate a response to the message; embed at least one identifier associated with the excluded device in the response and thereby lock the response such that the response cannot be transmitted to the excluded mobile device; and route the response over the network to an intermediary computer system; wherein: 
	the intermediary computer system is configured to reformulate the response as an input to a digital wallet application running on the source mobile device; and the secure application: is configured to receive the input from the intermediary computer system and migrate the input into the digital wallet application; hides the input from being displayed in the digital wallet application when: the source mobile device is within a predetermined distance of an excluded mobile device; or the source mobile device is unlocked using a password; and displays the input in the digital wallet application when the source mobile device is unlocked using a biometric feature” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice (mitigating risk) and also commercial interactions (transmit the message over the network for making payments). That is, other than, three mobile devices (source mobile device, a destination mobile device and an excluded mobile device), an intermediary computer system, a digital wallet application, a secure application and artificial intelligence, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The three mobile devices are generic mobile devices. The intermediary computer system is broadly interpreted to correspond to a generic intermediary computer system suitably programmed to perform the associated functions. The digital wallet application, the secure application and the artificial intelligence broadly interpreted to correspond to generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements three mobile devices and a secure application to perform all the steps. A plain reading of Figures 1-3, 7 and descriptions in associated paragraphs reveals that the mobile devices may be generic mobile devices and the digital wallet application, the secure application and the artificial intelligence may be a generic software suitably programmed to perform the claimed steps. The intermediary computer system is broadly interpreted to correspond to a generic intermediary computer system suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 8 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. 
Dependent claims 12, 13, 15 and 16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 12, 13, 15 and 16, the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations describe the intermediate steps of the underlying process.  
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
10.	The rejections of claims under 35 U.S.C. § 101 have been addressed in the rejections above and hence not repeated here. 
The problem of “efficiently communicating and restricting group members from forwarding or otherwise providing non-group members with access to inter-group communications” is a business problem rooted in abstract idea. The Applicants are merely using computers as tools in their ordinary capacity to apply a business solution to a problem rooted in abstract idea. Also, there is no description in the original specification (in at least paragraphs 66-68) to support the features of “The secure application applies artificial intelligence that corroborates the message using sentiment analysis. Sentiment analysis combines private data and public data to detect otherwise hard to detect patterns” (emphasis added). The features in the claim and those recited on page 7 of the remarks may best be characterized as using computer components to apply an improvement in the abstract idea of securing information routed between mobile devices on a network. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicants’ arguments that Claim 8, as presented herein recites significantly more (i.e., provides an inventive concept) at least because it is a practical implementation of the abstract idea is not persuasive. 
The Examiner does not see the parallel between the Applicant’s claims and those in the PEG Examples 37-42. Hence, Applicants’ arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. Applicant’s other arguments in regards to rejection of pending claims under 35 USC § 103 have been considered but are moot in view of withdrawn rejections. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Fisher, Michelle (US Pub. 2013/0203345 A1) discloses a system that includes a mobile communication device and a secure element physically coupled to the mobile communication device. The mobile communication device includes a first wireless transceiver, first processor, first memory, first speaker, first microphone, and first Audio To Digital conversion (ADC). The secure element includes a second wireless transceiver, second processor, second memory, second speaker, second microphone, a second Audio To Digital converter (ADC), and a second Digital to Audio converter (DAC). The mobile communication device is configured to transmit data via the first speaker to the secure element microphone using inaudible sound waves. The secure element is configured to transmit data wirelessly via the second speaker to the mobile communication device using inaudible sound waves.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

October 25, 2021